Citation Nr: 1035009	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to special monthly compensation on account of the 
loss of use of both hands.

2.  Entitlement to automobile financial assistance and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from August 1958 to June 
1962 and from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In October 2008, the Board remanded the Veteran's claims to the 
agency of original jurisdiction (AOJ) for additional development.

In March 2010, the Veteran submitted additional evidence to the 
Board in the form of statements from him and his spouse.  In 
February 2010, prior to the submission of the statements, the 
Veteran stated that he would waive review by the AOJ of any 
additional evidence that he might submit at a later date.  See 
38 C.F.R. § 20.1304(c) (2009).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.


FINDING OF FACT

The Veteran does not have loss of use of either hand as a result 
of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly compensation 
on account of loss of use of one or both hands have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 4.63 (2009).

2.  The basic eligibility requirements for a certificate for 
assistance in the purchase of one automobile or other conveyance, 
or necessary adaptive equipment have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.808 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through November 2003 and April 2006 notice letters, the RO 
notified the Veteran and his representative of the information 
and evidence needed to substantiate the Veteran's claims for 
special monthly compensation, and automobile financial assistance 
and adaptive equipment.  The Veteran was told that the evidence 
must show, in part, that his service-connected disabilities have 
caused the loss of use of his hands.  The April 2006 letter 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
January 2010, which followed the April 2006 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board also finds that the November 2003 and April 2006 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of the issues 
on appeal for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Centers (VAMCs) in Iron Mountain, 
Michigan, and Milwaukee, Wisconsin.  Records from the Social 
Security Administration (SSA) were already associated with the 
claims file.  Additionally, in December 2003 and January 2009, 
the Veteran was provided VA examinations in connection with his 
claims, the reports of which are of record.  The January 2009 
examination was conducted pursuant to the Board's October 2009 
remand.  The report contains sufficient evidence by which to 
determine whether the Veteran has loss of use of his hands in 
accordance with VA regulations.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran has been awarded service connection for radial nerve 
paresis and palsy of the right wrist, evaluated as 50 percent 
disabling; bilateral sensorineural hearing loss, evaluated as 30 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; reflex sympathetic dystrophy syndrome of the left 
wrist, evaluated as 20 percent disabling; arthritis from a right 
wrist fracture, evaluated as 10 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.  The evaluations combine for a 
90 percent schedular rating.  The Veteran has also been awarded a 
total rating based on individual unemployability. 

The Veteran is seeking special monthly compensation (SMC) for 
loss of use of both hands.  SMC is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  See 38 U.S.C.A. § 1114 (West 2002 & West 
Supp. 2010); 38 C.F.R. § 3.350 (2009).  SMC is payable at the (m) 
rate for, among other things, anatomical loss or loss of use of 
both hands as the result of service-connected disability.  
38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c)(1)(i).  The Veteran 
was previously denied SMC in April 2001.

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2); 4.63 (2009).

The Veteran is also seeking a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment for an automobile.  A veteran is entitled to 
such benefits if, among other things, he has loss or permanent 
loss of use of one or both hands as the result of service-
connected disability.  See 38 U.S.C.A. §§ 3901, 3902 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.808 (2009).

The Veteran asserts that he has loss of use of both hands as a 
result of his service-connected right and left wrist and hand 
disabilities.  The Veteran's hands are not amputated.  He states 
that he has associated symptoms of pain, spasms, weakness, and 
numbness.  The Veteran states that, particularly while driving 
his car, his hands go limp for periods of up to ten seconds.  The 
Veteran's wife and friend have submitted statements in which they 
attest to observing the Veteran's symptoms and driving problems.  
His wife states that household chores have to be done by other 
people.

A review of the evidence of record reveals that the Veteran 
underwent VA examination of his wrists and hands in December 
2003.  He had limitation of motion of the forearms and wrists, 
but retained some motion.  His grip was 3/5 power, bilaterally.  
The examiner diagnosed the Veteran with peripheral neuropathy of 
the left and right hand and wrist.  The examiner gave the opinion 
that the Veteran has lost confident use of both left and right 
upper extremities with intermittent spasm and total loss of use 
lasting anywhere up to ten seconds.  The examiner related the 
effects to the Veteran's service-connected disabilities.

Medical records obtained from the Iron Mountain and Milwaukee 
VAMCs during the pendency of the claim show regular treatment for 
problems involving the wrists.  In June 2003, the Veteran 
complained of increased wrist pain after driving over 50 miles.  
In July 2003, the Veteran underwent physical therapy for 
increased bilateral upper extremity dysfunction, stabbing pain in 
the hands, and involuntary spasms.  He was wearing bilateral 
wrist splints.  The Veteran reported that he was his own primary 
driver, but he was reducing his driving because of the described 
symptoms.  The physical therapist recommended automobile adaptive 
equipment for the Veteran to try even if he was not eligible for 
the equipment.  In September 2003, the Veteran reported 
improvement in neuropathic pain of the upper extremities after 
taking pain medication.

In May 2004, the Veteran reported that numbness was occurring in 
his hands after approximately 15 to 20 minutes when driving.  He 
would pull over to the side of the road when this occurred and 
sensation would return in approximately five minutes.  An entry 
from April 2005 reflects that the Veteran's neuropathy of the 
upper extremities was stable.  In October 2005, he was seen for 
increased numbness in the right hand.  In May 2006, the Veteran 
reported that he spent the winter in Arizona and that there was 
significant benefit.  His pain levels improved and he was able to 
ride a bike.  The Veteran reported that the symptoms increased 
when he returned to Michigan, including bilateral upper extremity 
neuropathy.  The Veteran reported an increase in his hand 
neuropathy in November 2006.  It was noted that he rides a bike 
frequently.  In May 2007, the Veteran reported that he 
experienced numbness in his hands when driving 25 miles.  He had 
wintered in Arizona for relief.  A November 2007 entry reflects 
that the Veteran's parasthesia was unchanged, but there was some 
locking in his left hand with activity.  He was having more 
difficulty with daily activities such as opening jars and putting 
on socks.

In May 2008, the Veteran reported having significant pain 
improvement while he was in Arizona for the winter.  He indicated 
that the symptoms increased when he returned to Michigan.  The 
Veteran stated that he could only comfortably drive about ten 
miles.  A June 2008 entry shows that the Veteran biked 10 to 20 
miles daily.  Entries from July 2008 and August 2008 show that 
the Veteran increased his biking to 40 miles per day and 
participated in an 11-day, 300-mile bike ride.  In November 2008, 
the Veteran reported an increase in pain, numbness, and tingling 
of the hands over the past six months.  He stated that he had 
little to no feeling in the morning and that he was unable to 
pick things up or hold them.  He also reported experiencing 
jarring jolts of pain.  The Veteran felt that the combination of 
symptoms made it very difficult and unsafe to drive.  A nurse 
practitioner noted that the Veteran's daily activities were 
limited by loss of sensation and dysfunction in the hands.

Pursuant to the Board's October 2008 remand, the Veteran 
underwent further VA examination in connection with his claim in 
January 2009.  The examiner, a VA physician, reviewed the claims 
file and noted an accurate medical history.  It was noted that 
the Veteran developed pain in his right wrist in the 1970s and 
pain in the left wrist in the 1980s.  He presently wears braces 
on both wrists.  The Veteran reported that he does not drive 
anymore.  He also reported that his hands "go dead" at times 
and he experiences bilateral hand tremors and spasms that have 
become progressively worse.  Other symptoms involving the hands 
included decrease in strength, decrease in dexterity, pain, 
weakness, and stiffness.

Examination of the Veteran revealed limitation of motion in the 
left ring finger and little finger.  The other fingers and thumbs 
had normal range of motion.  There was objective evidence of 
painful motion in all ten digits with no additional limitation of 
motion on account of pain.  The examiner noted that there was no 
amputation, ankylosis, or deformity of any digit.  It was noted 
that the Veteran was unable to flex and extend his fingers 
against slight pressure and that he had weak twisting motion.  In 
regards to dexterity, the Veteran can pick up a pen, but will 
lose control after a short while.  He is unable to take a cap off 
a water bottle until aided by holding the bottle between his 
legs.  The Veteran is able to point at things and open and close 
his hands.  The examiner observed spasms in the Veteran's 
bilateral arms that made the Veteran jump.

The examiner diagnosed the Veteran with bilateral neuropathy of 
the hands.  The examiner indicated that the Veteran's disability 
affects his usual daily activities.  According to the examiner, 
the disability has a moderate effect on chores, shopping, 
exercise, recreation, traveling, feeding, bathing, dressing, 
toileting, and grooming.  It prevents participation in sports.  
The examiner also noted the Veteran's report that he:  drops 
things all the time; can pick up a milk carton, but cannot get 
the cap off; cannot open a bottle of water; needs his wife to cut 
meat; can rake leaves, but has increased hand pain the next day; 
likes to cook, but cannot always use the utensils; has special 
equipment to help put socks on; has his wife button his shirt 
sometimes; sometimes needs help going to the bathroom; does not 
drive anymore because his hands go dead and he cannot steer the 
wheel; is unable to use a screwdriver because of pain up his arm; 
hunts with a crossbow, but cannot gut a deer; does not wash 
dishes because he has dropped some in the past; and is able to 
put on his wrist braces by himself.

The October 2008 remand instructed the examiner to answer the 
following question:  "Does the Veteran have no effective 
function remaining in the hand other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance?"  The examiner answered the question in the negative 
and stated that the Veteran has limited effective function 
remaining in his right and left hands.  The examiner's reasoning 
was based on the Veteran's history, a physical examination, 
tests, records, and medical literature.  The examiner noted that 
the Veteran was able to take off and put his wrist braces back on 
by himself.  Additionally, the Veteran was able to extend and 
flex his fingers, but not against resistance.  He was also able 
to pick up a pen and print a sentence that the examiner could 
clearly read.  Moreover, although the Veteran could not initially 
open a water bottle, he was able to do so with the extra support 
of holding the bottle between his legs.  The examiner was also 
asked to answer the question:  "Is the loss of use of the 
hand(s) permanent?"  However, this question was only to be 
answered if the examiner answered the first question in the 
affirmative.  Given the examiner's opinion, the examiner properly 
did not answer the second question.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have loss of use of either hand as a result 
of service-connected disability.  The evidence shows that the 
Veteran's radial nerve paresis and palsy of the right wrist, 
arthritis from a right wrist fracture, and reflex sympathetic 
dystrophy syndrome of the left wrist impair the function of the 
Veteran's hands.  This is also apparent given the schedular 
ratings that have been assigned for the three disabilities.  VA 
examination reports, VA treatment records, and lay statements 
from the Veteran and his wife reflect that the disabilities cause 
pain, numbness, and weakness in the hands equating to bilateral 
neuropathy.  The Veteran's disabilities affect his ability to 
manipulate his hands and fingers when undertaking tasks.  
Nevertheless, the evidence does not show that the Veteran's 
service-connected disabilities result in loss of use of either 
hand for VA purposes.

As noted previously, the regulations provide that loss of use of 
a hand will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow with use 
of a suitable prosthetic appliance.  The VA treatment records and 
December 2003 VA examination report addressed the impairment 
caused the Veteran's disabilities.  However, that evidence does 
not contain an opinion that specifically considers the effects of 
the Veteran's disabilities in the context of the regulatory 
definition of "loss of use."

The Board finds the January 2009 VA examiner's opinion to be 
probative as to the salient question.  The physician squarely and 
unequivocally answered the "loss of use" question after 
reviewing the evidence in the claims file and examining the 
Veteran.  In determining that the Veteran does not have loss of 
use of either hand, the examiner determined that the Veteran 
retains some limited effective function in the hands.  The 
examiner's determination was, in part, based on the Veteran's 
actual remaining function in regards to the acts of grasping and 
manipulation, and on the fact that the disabilities result in 
only moderate impairment in most areas of daily activities.  The 
opinion is persuasive as it finds support in the record.  At the 
examination, the Veteran was able to perform some tasks with his 
hands.  Additionally, the VA treatment records document instances 
of driving, biking, and hunting, which are not activities 
indicative of an inability to use hands.  Thus, the evidence 
shows that the Veteran retains some function in the hands, even 
if the function is limited.  Put another way, the evidence shows 
that the Veteran has greater function in his hands than if his 
upper extremities were amputated below the elbow and affixed with 
a prosthetic appliance.  See 38 C.F.R. §§ 3.350(a)(2); 4.63.  
Without sufficient evidence showing that the Veteran's service-
connected disabilities cause this type of functional loss, SMC on 
account of the loss of use of both hands (or one hand) is not 
warranted.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

The Board has considered the lay statements submitted on behalf 
of the Veteran in connection with the claim.  The statements 
appear to accurately depict many of the effects of the Veteran's 
disabilities affecting his hands.  However, the statements do not 
speak to the specific regulatory definition for determining 
"loss of use" of the hands for VA purposes and the Board does 
find the statements to be probative to the salient question for 
this claim.  Additionally, it is not shown that the Veteran or 
the other lay people have the requisite medical expertise to 
provide a competent opinion on a complex medical matter, such as 
a comparison between the function of someone's hands and the 
function of amputation stumps with a prosthetic device.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Because loss of use of the hands as the result of service-
connected disability, permanent or otherwise, has not been shown 
by the evidence, the Veteran is not entitled to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile, or to adaptive equipment only.  Additionally, the 
Veteran does not contend, and the evidence does not show, that he 
meets any other criterion for automobile allowances as a result 
of service-connected disability, including:  loss or permanent 
loss of use of one or both feet; permanent impairment of vision 
of both eyes as set forth in the regulations; or ankylosis of one 
or both knees or one or both hips.  See 38 U.S.C.A. §§ 3901, 
3902; 38 C.F.R. § 3.808.  Therefore, this claimed benefit is not 
warranted.

For all the foregoing reasons, the Board finds that the claim for 
SMC on account of the loss of use of both hands (or one hand), 
and the claim for automobile financial assistance and adaptive 
equipment, or for adaptive equipment only, must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to special monthly compensation on account of the 
loss of use of both hands is denied.

Entitlement to automobile financial assistance and adaptive 
equipment, or for adaptive equipment only, is denied


____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


